In the United States Court of Federal Claims
                                    No. 05-1043C
                               (Filed October 23, 2014)
                              NOT FOR PUBLICATION

*************************
                                *
JORGE A. DELPIN APONTE, et al., *
                                *
              Plaintiffs,       *
                                *
          v.                    *
                                *
THE UNITED STATES,              *
                                *
              Defendant.        *
                                *
*************************

                                      ORDER

       On September 22, 2014, the plaintiffs filed a motion to amend their notice of
appeal filed the previous day, ostensibly to add an additional party to the list of
appellants. It appears to the Court that this motion may be unnecessary, for at
least three reasons. First, since the plaintiffs’ timely-filed motions under Rules 59
and 60 of the Rules of the United States Court of Federal Claims were denied on
July 23, 2014, the deadline for filing the notice of appeal was September 22 --- the
date the corrected appellant list was filed. Second, Rule 3(c) of the Federal Rules of
Appellate Procedure provides that “[i]n a class action, whether or not the class has
been certified, the notice of appeal is sufficient if it names one person qualified to
bring the appeal as representative of the class.” Third, and perhaps most
significantly, it seems that the plaintiff added to the list as appellant number 126,
Jorge Rosario, already appears as number 49 on the list (Jorge L. Rosario Oliveras).

       Perhaps for these reasons, the government has not filed any opposition to the
motion. Action by the Court may be unnecessary under these circumstances. But
granting the motion would at least underscore the right of the plaintiffs to
determine, before the deadline for filing the notice of appeal has passed, the list of
those among their number who choose to appeal --- even if that document contains
errors or redundancies. Accordingly, the motion to amend the notice of appeal is
GRANTED.
IT IS SO ORDERED.


                    s/ Victor J. Wolski
                    VICTOR J. WOLSKI
                    Judge




                     -2-